—Judgment, Supreme Court, Bronx County (Lawrence J. Tonetti, J.), rendered January 24, 1990, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 8 to 16 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the evidence was sufficient as a matter of law to support the verdict. The complainant had several good opportunities to view defendant and his cohorts, defendant and his cohorts were arrested within minutes of the robbery, knives and guns were found on and around defendant and his cohorts, and finally, the complainant’s possessions were found on defendant and his cohorts. While defendant challenges the complainant’s credibility, any possible discrepancies in his testimony were for the jury to resolve (see, People v Avery, 161 AD2d 497).
We have considered defendant’s other claims and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.